Citation Nr: 1739405	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-50 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to November 1982, from April 1986 to April 1989, and from December 2003 to February 2005.  He was enlisted in the Army Reserve until February 2010, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2007 rating decision denied service connection for sleep apnea and a July 2011 rating decision denied service connection for bilateral pes planus. 

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record.  In March 2016, the Board remanded these issues for additional development; the claims file has been returned for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, during his October 2015 Board hearing, asserted that his feet were not bothering him before active service, and that during active service, he had guard duty and stood for long periods of time.  He reported that he went to sick call several times during active service with complaints related to his feet.  In his October 2011 Notice of Disagreement, the Veteran asserted that life in service caused his bilateral foot problems, and in his March 2014 Substantive Appeal, he asserted that he could no longer perform his service duties due to injuries sustained during active service in Iraq, and that he wore combat boots for many years of service. 

During the Veteran's second period of active service, service treatment records dated in May 1987 indicate that he presented with a plantar wart on the left foot and his calluses were shaved.  In August 1987, he presented with recurring plantar warts.  In September 1987, he presented with blisters of the left foot and was diagnosed with fungus.  In July 1988, the Veteran sought treatment for blisters on his feet, foot numbness, and foot pain that went up his leg.  

Prior to the Veteran's third period of active service, he reported a history of foot trouble on his September 2003 Report of Medical History.  The examiner elaborated that the Veteran had a foot bunion along with some kind of fungus during his period of active duty from 1986 to 1989.  Clinical evaluation of the feet was normal at that time.

During his third period of active service, service treatment records dated in August 2004 indicate that the Veteran presented with plantar fasciitis and bilateral bunions.  

After all periods of active service, in April 2007, VA treatment records revealed enthesopathic degenerative changes, and in January 2009, VA X-ray examination conducted to rule out arthritis in the right ankle, a claim not on appeal, revealed degenerative changes in the medial malleolus and head of first metatarsal bone at the insertion of Achilles tendon.  

The Board, in its March 2016 Remand, sought a VA opinion, in pertinent part, as to whether the Veteran had any other current diagnosed foot condition, beyond his pes planus, including enthesopathic degenerative changes documented by X-ray, which were incurred in or aggravated by active service.

A VA examiner, in February 2017, diagnosed the Veteran with pes planus, hammer toes, hallux valgus, or bunions, and plantar fasciitis, and noted a May 2011 VA report of degenerative changes at the tibular joint.  The VA examiner reported that plantar fasciitis was a common condition due to inflammation and that the Veteran's service treatment records showed a diagnosis of the same in 2004, without further treatment.  The examiner noted that the Veteran's enthesopathic degenerative changes shown during his second period of active service were incidental and there was no evidence that such was aggravated by active service.   The VA examiner reported that bunions were mentioned in September 2003 and August 2004 service treatment records, and there was no evidence that the Veteran had any complaints, as there were no records demonstrating treatment; and reported that such could cause temporary pain and were not aggravated during service. 

In an April 2017 opinion, the VA examiner reported that the Veteran's hallux valgus, or bunions, were less likely related to service, as there was no evidence in the service treatment records of complaints related to bunions and that bunions were deformities that were usually genetic and people with pes planus have a high risk of developing the same. 

The VA opinions as to the Veteran's hallux valgus, plantar fasciitis, and degenerative changes are inadequate.  As noted above, prior to the Veteran's second period of active service, he reported a history of foot trouble, which the examiner clarified was bunions along with some kind of fungus during his period of active duty from 1986 to 1989.  Of note, clinical evaluation of the Veteran's feet was normal at the time of the September 2003 examination.  It was not until the Veteran's third period of active service in August 2004 that he presented with bilateral bunions.  Thus, the VA examiner's April 2017 opinion that the Veteran's bunions were less likely related to service, as there was no evidence in the service treatment records of complaints related to bunions, is based on incorrect facts and contradicted by the February 2017 opinion citing the August 2004 notation regarding bunions.  It does not appear that the VA examiner sufficiently considered the Veteran's in-service August 2004 report of the same, with his current bunions on examination, and rendered a sufficient etiological opinion.  On remand, the AOJ should obtain an addendum opinion to discuss the etiology of the Veteran's hallux valgus.  

As to the Veteran's plantar fasciitis, as noted above, the Veteran presented with plantar fasciitis during active service in August 2004.  Thus, the examiner's February 2017 assertion that plantar fasciitis was a common condition due to inflammation and the Veteran's service treatment records showed a diagnosis of the same in 2004 does not speak to the etiology of the same. On remand, the AOJ should obtain an addendum opinion to discuss the etiology of the Veteran's plantar fasciitis.  

The Board also notes that in February 2017 the VA examiner made an inaccurate statement that the Veteran's enthesopathic degenerative changes were noted during his second period of service and were not aggravated by service.  However, the Veteran was not diagnosed as having enthesopathic degenerative changes until April 2007, which was after he was separated from his third period of service.  Thus, an opinion as to etiology/onset is still required.

The Veteran, during his October 2015 Board hearing, acknowledged that he was diagnosed with sleep apnea by a sleep study in 2002.  In his December 2009 Substantive Appeal, he asserted that he needed a continuous positive airway pressure therapy (CPAP) machine for his sleep apnea after his return from active service in Iraq.  The Veteran has service in Iraq during his third period of active service, dated from December 2003 to February 2005.  

The Board, in its March 2016 Remand, sought information from the AOJ as to the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in 2002, the year in which he was diagnosed with sleep apnea, and sought a VA opinion as to whether the wheezing and snoring, which continued over the years, that the Veteran's former spouse noticed during his second period of active service, dated from April 1986 to April 1989, served as evidence that his sleep apnea, diagnosed by sleep study in 2002, was incurred during the Veteran's second period of active service.

The listing provided by the AOJ indicates that the date of the Veteran's diagnosis of sleep apnea by sleep study in April 10, 2002, is a date upon which the Veteran was not on active duty, ACDUTRA, or INACDUTRA.  In a January 2017 opinion, the VA examiner opined that the Veteran's sleep apnea was not related to service, considering the December 2015 statement of the Veteran's former spouse.  

The Veteran's September 2003 Reports of Medical Examination and History, immediately prior to his third period of active service dated from December 2003 to February 2005, are silent for sleep apnea, despite the 2002 diagnosis of the same by sleep study.  The Veteran is thus entitled to the presumption of soundness with regard to his third period of active service and an opinion using the correct legal standard is required.  Specifically, there must be both clear and unmistakable evidence that the Veteran's sleep apnea preexisted his third period of active service and that such was not aggravated beyond its natural progression during his third period of active service.  Of record for review by the examiner is his April 2002 sleep study results and a narrative report of the Veteran's sleep study in June are two sleep studies, dated in April 2002 and June 2006.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who submitted the February 2017 and April 2017 VA opinions, or a suitable substitute.  If any examiner determines that a physical examination of the Veteran is required, so schedule the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hallux valgus, or bunions, had their clinical onset during his period of active service from December 2003 to February 2005 or are related to any incident of service, given the notation of bunions in August 2004 and the Veteran's assertion that he had guard duty and stood for long periods of time and wore combat boots for many years.  For the purpose of providing this opinion, the examiner should accept as true that hallux valgus, or bunions, did not exist prior to the Veteran's period of active service beginning in December 2003.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's plantar fasciitis had its clinical onset during his period of active service from December 2003 to February 2005 or is related to any incident of service, given the notation of plantar fasciitis in August 2004 and the Veteran's assertion that he had guard duty and stood for long periods of time and wore combat boots for many years.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current degenerative changes of the Veteran's feet had their clinical onset during any period of active service or are related to any incident of service, given the notations of foot pain during service and the Veteran's assertion that he had guard duty and stood for long periods of time and wore combat boots for many years.  In providing this opinion, the examiner should address the April 2007 X-ray study showing enthesopathic degenerative changes at the Achilles tendon and plantar fascia attachment sites to the calcaneus; the January 2009 X-ray evidence of degenerative changes in the medial malleolus and the head of first metatarsal bone at the insertion of Achilles tendon; and the and the May 2011 x-ray study showing large calcaneal enthesophytes at the insertions of the plantar fascia and Achilles tendons of both feet and minimal spurring of the left MPJ joints and bases of the proximal phalanges of both little toes.

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Forward the Veteran's claims file to the examiner who submitted the January 2017 VA opinion, or a suitable substitute.  If any examiner determines that a physical examination of the Veteran is required, so schedule the Veteran. 

(a) The examiner should consider the Veteran's diagnosis of sleep apnea by sleep study on April 10, 2002, and opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that his sleep apnea preexisted his third period of active service from December 2003 to February 2005.

(b) If the examiner answers in the affirmative, the examiner should opine as to whether there is also clear and unmistakable evidence (i.e., medically undebatable) that the preexisting sleep apnea was not aggravated beyond its natural progression during his third period of active service dated from December 2003 to February 2005, considering the Veteran's report of CPAP use after his service in Iraq dated from February 2004 to January 2005.

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, readjudicate the Veteran's claim in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




